NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT C. RAINS; RENEE RAINS,                   No.    18-55992

                Petitioners-Appellants,         D.C. Nos.
                                                2:17-mc-00074-DMG-MRW
 v.                                             2:17-mc-00075-DMG-MRW
                                                2:17-mc-00076-DMG-MRW
UNITED STATES OF AMERICA,

                Respondent-Appellee.            MEMORANDUM*

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                           Submitted October 22, 2019**
                              Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and RESTANI,*** Judge.

      Robert and Renee Rains (“the Rainses”) appeal from the district court’s

judgment denying the Rainses’ petitions to quash three third-party summonses



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
issued by the Internal Revenue Service (“IRS”) in connection with its audit of the

Rainses’ individual tax returns. We review for clear error the district court’s denial

of a petition to quash an IRS summons, except to the extent that the district court

interpreted statutory law, which we review de novo. Fortney v. United States, 59
F.3d 117, 119 (9th Cir. 1995). We review for abuse of discretion a district court’s

denial of an evidentiary hearing. Id. at 121. As the parties are familiar with the

facts, we do not recount them here. We affirm.

      1.     The district court did not clearly err by denying the Rainses’ petitions

to quash the summonses. To defeat a petition to quash a summons, the

government must make a prima facie showing of good faith by establishing the

Powell requirements, which include that the summons was issued for a legitimate

purpose and that the information being sought is not already in the IRS’s

possession. Crystal v. United States, 172 F.3d 1141, 1143-44 (9th Cir. 1999)

(citing United States v. Powell, 379 U.S. 48, 57-58 (1964)). “The government’s

burden is a slight one, and may be satisfied by a declaration from the investigating

agent that the Powell requirements have been met.” Id. at 1144 (citation omitted).

Once the government makes a prima facie showing of good faith, the taxpayer

challenging the summons bears the “heavy” burden of showing the summons was

issued in “bad faith” or for an “improper purpose.” Id. (citation omitted).

      Here, the government made a prima facie showing of good faith, which


                                          2
included the IRS agent’s declaration that she issued the three summonses to

determine whether the Rainses had committed fraud. The Rainses argue that the

summonses were not issued for a legitimate purpose, and the IRS already

possessed the information sought, because the IRS purportedly had made a fraud

determination prior to issuing the summonses. However, the record does not

support the Rainses’ contentions. The Rainses have not carried their “heavy”

burden of showing that the summonses were issued in “bad faith” or for an

“improper purpose.” Id. (citation omitted).

      2.     The district court properly determined that the IRS did not violate the

“one inspection” rule of 26 U.S.C. § 7605(b). Section 7605(b) provides that “[n]o

taxpayer shall be subjected to unnecessary examination or investigations, and only

one inspection of a taxpayer’s books of account shall be made for each taxable

year[.]” 26 U.S.C. § 7605(b) (emphasis added). The Rainses argue that the IRS

violated § 7605(b) by auditing their individual tax returns after auditing the

corporate tax returns of The Complete Logistics Company Inc., a corporation

wholly-owned by the Rainses through a living trust. However, the IRS did not

violate the plain language of § 7605(b) because the two audits involve different

“taxpayer[s].” 26 U.S.C. § 7605(b); see also Kolom v. Comm’r, 644 F.2d 1282,

1289 (9th Cir. 1981) (noting that corporate audit differed from individual audit for

purposes of § 7605(b)).


                                          3
      3.     Finally, the district court did not abuse its discretion by denying the

Rainses an evidentiary hearing. The Rainses fail to “point to specific facts or

circumstances plausibly raising an inference of bad faith” by the government in

issuing the summonses. United States v. Clarke, 573 U.S. 248, 254 (2014).

      AFFIRMED.




                                          4